Citation Nr: 1536185	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-18 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for status post right shoulder injury, post-operative labral repair and capsulorraphy, rated as 30 percent disabling prior to October 1, 2011, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served in the U.S. Naval Reserve from June 1993 to March 2002.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied a disability rating in excess of 30 percent for the appellant's service-connected right shoulder disability.  He appealed the RO's determination via his submission of a timely VA Form 9 in August 2010.  

Before the matter was certified to the Board, in a July 2011 rating decision, the RO reduced the rating for the appellant's service-connected right shoulder disability to 20 percent, effective October 1, 2011.  

In January 2013, the appellant and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the appellant's Virtual VA file.  

In April 2013, the Board remanded the following issues to the RO for additional evidentiary development:  entitlement to service connection for an acquired psychiatric disability and entitlement to a rating in excess of 30 percent for status post right shoulder injury, post-operative labral repair and capsulorraphy, for the period prior to October 1, 2011, and in excess of 20 percent thereafter.  Additionally, the Board remanded the issue of whether the reduction of the disability rating for status post right shoulder injury, post-operative labral repair and capsulorraphy, from 30 percent to 20 percent, effective from October 1, 2011, was proper, for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

In a December 2014 decision, the Board granted service connection for an acquired psychiatric disability.  In a March 2015 rating decision, the RO assigned an initial 70 percent rating for adjustment disorder with depression, effective July 6, 2007.  The record contains no indication that the appellant initiated an appeal of the initial rating or effective date assigned.  Thus, those matters are not in appellate status.  

In addition, in the Introduction portion of its December 2014 decision, the Board noted that pursuant to its April 2013 remand instructions, in August 2014, the RO had issued a Statement of the Case addressing the issue of whether the reduction of the disability rating for the status post right shoulder injury, post-operative labral repair and capsulorraphy, from 30 percent to 20 percent, effective from October 1, 2011, was proper.  The Board determined that, because the appellant did not thereafter perfect an appeal with respect to this issue, it was not in appellate status.  Finally, the Board remanded the remaining issue in appellate status -- entitlement to an increased rating for status post right shoulder injury, post-operative labral repair and capsulorraphy, rated as 30 percent disabling prior to October 1, 2011, and 20 percent thereafter - to the RO for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor his representative has contended otherwise.  


FINDINGS OF FACT

1.  For the period prior to October 1, 2011, the appellant's service-connected status post right shoulder injury, post-operative labral repair and capsulorraphy, was shown to be manifested by pain, functional loss, and some limitation of right arm motion.  There is no evidence establishing that the appellant's range of right arm motion was restricted to 25 degrees from his side prior to October 1, 2011.  

2.  For the period from October 1, 2011, the appellant's service-connected status post right shoulder injury, post-operative labral repair and capsulorraphy, was manifested by pain, functional loss, and some limitation of right arm motion.  There is no evidence establishing that the appellant's range of right arm motion has been limited to midway between his side and shoulder since October 1, 2011.  


CONCLUSIONS OF LAW

1.  For the period prior to October 1, 2011, the criteria for a rating in excess of 30 percent for the service-connected status post right shoulder injury, post-operative labral repair and capsulorraphy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2015).

2.  For the period from October 1, 2011, the criteria for a rating in excess of 20 percent for the service-connected status post right shoulder injury, post-operative labral repair and capsulorraphy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a February 2010 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letters included the additional notification requirements delineated in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  The RO also requested records from the Social Security Administration (SSA), but was advised that no medical records pertaining to the appellant were on file.  In January 2015, the RO duly advised the appellant that VA had been unable to obtain records from SSA.  He was asked to submit any relevant documents in his possession, including any available copies of his SSA records, but he did not respond.  

The record shows that the appellant has also been afforded VA medical examinations in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2015).  After reviewing the record, the Board finds that the examination reports are adequate.  The examinations were conducted by qualified medical professionals, and the reports contain the findings necessary to apply the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the nature and severity of the appellant's service-connected right shoulder disability.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  Following the hearing, the Board held the record open for a period of 60 days to allow the appellant the opportunity to submit additional medical records, but no such records were provided.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the appellant nor his representative has argued otherwise.  


Background

In January 2010, the appellant submitted a claim for an increased rating for his service-connected right shoulder disability.  

In connection with his claim, the appellant was afforded a VA medical examination in March 2010.  At the examination, appellant reported a moderate to severe sharp and cutting type pain to the right shoulder with weekly flare-ups of pain lasting several hours caused by over-exertion.  He indicated that, during flare-ups, he was unable to use his right arm and had difficulty with range of motion.  The appellant explained that he worked as a carpenter and engaged in heavy lifting.  On examination, range of motion testing showed flexion from zero to 160 degrees and abduction to 150 degrees.  Internal rotation was from zero to 70 degrees, and external rotation was from zero to 90 degrees.  There was objective evidence of pain with active motion, but no additional limitation with repetitive motion.  There was no evidence of recurrent shoulder dislocation.  The examiner concluded that the appellant's right shoulder pain had a significant effect on his usual occupation.  

VA clinical records obtained in support of the appellant's claim show that he was seen on various occasions between 2010 and 2014.  In February 2010, it was noted that the appellant had a history of an arthroscopic right rotator cuff repair.  On examination, the appellant was able to move his extremities normally.  A small surgical scar was observed on his posterior right shoulder.  In May 2010, the appellant sought treatment for severe right shoulder pain, stating that it had acted up after playing basketball.  He exhibited satisfactory range of motion as well as tenderness over the right shoulder at the anterior rotator cuff.  X-ray studies of the right shoulder showed mild to moderate degenerative arthritis.  

In August 2011, the appellant claimed to have had chronic pain in his right shoulder since undergoing surgery several years earlier.  In November 2011, he reported that his right shoulder still hurt, particularly in cold weather.  On examination, there was tenderness over the right shoulder with satisfactory range of motion.  In October 2012, June 2013, January 2014, and September 2014, examination again showed tenderness over the right shoulder with satisfactory range of motion.  In September 2014, the appellant reported that he had last worked in 2007 at an auto paint body shop, but had quit due to high stress.  

The appellant was provided another VA medical examination in January 2015.  He related the onset of his right shoulder problems to a strain injury he sustained in service while stacking tents in 2000.  At that time, he underwent surgery, but had had progressively increasing pain ever since.  He reported functional impairment in that he had difficulty lifting things with his right arm as well as difficulty with overhead motion.  The appellant indicated that he was unable to throw or work out with the right arm.  Range of motion testing showed flexion and abduction from zero to 80 degrees, and internal and external rotation was from zero to 45 degrees.  The appellant exhibited pain on motion, but there was no pain with weight bearing nor was there localized tenderness or pain with palpation of the joint.  Repetitive testing showed that the appellant did not exhibit additional functional loss after repetition.  The appellant did not report flare-ups and the examiner noted that pain, weakness, fatigability and incoordination did not significantly limit the appellant during flare-ups.  Strength testing showed 4/5 on forward flexion and abduction.  There was no ankylosis present.  Rotator cuff testing was positive, but the appellant exhibited no instability nor did he have a clavicle, scapula, or acromioclavicular joint abnormality.  The examiner further indicated that the appellant did not have a flail shoulder, nonunion, or malunion of the humerus.  The appellant did exhibit an asymptomatic scar on the right shoulder measuring 1 by .4 centimeters.  The physician indicated that the appellant's right shoulder impacted his employment to the extent that he had difficulty lifting with the right arm.  



Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The U.S. Court of Appeals for Veterans Claims (Court) has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

In this case, the appellant's service-connected right shoulder disability is evaluated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201, pertaining to limitation of motion of the arm.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. 

As set forth in more detail below, the Board has considered the assignment of other diagnostic codes, but finds no more appropriate provision.  The appellant's medical history, diagnosis, and demonstrated symptomatology indicate that application of Diagnostic Code 5201 is appropriate and his symptoms of right shoulder pain, limitation of right arm motion, and functional loss have been contemplated in assigning the current ratings for his service-connected status post right shoulder injury, post-operative labral repair and capsulorrhaphy, under Diagnostic Code 5021.  There is no probative evidence indicating that the appellant's service-connected right shoulder disability is more closely analogous to another anatomic location or function described in the Rating Schedule, and he and his representative have not contended otherwise 

The rating criteria for evaluating disabilities of the shoulder, including Diagnostic Code 5201, distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69 (2015).  Because the record on appeal establishes that the appellant is right-handed, the criteria for rating disabilities of the major extremity are for application.  

Under Diagnostic Code 5201, a 20 percent rating is assigned where motion of either arm is limited to the shoulder level.  A 30 percent rating requires that motion of the major arm be limited to midway between the side and shoulder level, and a maximum 40 percent rating requires limitation of motion of the major arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  In determining whether a Veteran has limitation of motion to shoulder level, it is necessary to consider reports of both forward flexion and abduction. See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

Normal shoulder motion is defined as zero to 180 degrees of forward elevation (flexion), 0 to 180 degrees from the side of the body out to the side (abduction), and zero to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent prior to October 1, 2011, and a rating in excess of 20 percent thereafter for the appellant's status post right shoulder injury, post-operative labral repair and capsulorraphy.  

As delineated in detail above, repeated examinations have shown that the appellant does not exhibit loss of right arm motion to the extent necessary to meet the criteria for a rating in excess of 30 percent under Diagnostic Code 5201 prior to October 1, 2011, or a rating in excess of 20 percent thereafter.  

For example, at the March 2010 VA medical examination, the appellant exhibited right arm flexion from zero to 160 degrees and abduction to 150 degrees.  On multiple VA clinic visits prior to October 1, 2011, the appellant's range of motion was described as satisfactory.  There is no other evidence of record establishing that the appellant's range of right arm motion was restricted to 25 degrees from his side prior to October 1, 2011.  

The record similarly shows that, since October 1, 2011, the appellant did not exhibit loss of right arm motion to the extent necessary to meet the criteria for a rating in excess of 20 percent under Diagnostic Code 5201.  For example, at the January 2015 VA medical examination, range of motion testing showed that the appellant had flexion and abduction from zero to 80 degrees.  Repeated examination during VA clinic visits after October 1, 2011, again showed satisfaction range of motion.  There is no other evidence of record establishing that the appellant's range of right arm motion has been restricted to midway between his side and shoulder level since October 1, 2011.  

With respect to both periods, the Board has carefully considered the fact that the appellant's right shoulder disability has been manifested by symptoms which include considerable pain as well as functional loss, which includes difficulty with right arm lifting and overhead motion.  These symptoms, however, have already been considered in assigning the current ratings.  The Board finds that ratings in excess of those currently assigned are not warranted.  Objective examinations have shown no more than slightly reduced strength (4/5).  There are no anatomic deformities, atrophy, or other indicia of disuse.  Additionally, repetitive motion does not decrease the range of motion of the joint.  Given the objective evidence, the Board finds that the preponderance of the evidence is against the assignment of ratings in excess of those currently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

In reaching this decision, the Board has considered whether higher ratings could be assigned under an alternative diagnostic code.  As set forth above, however, the record shows that the appellant's service-connected right shoulder disability does not involve ankylosis (Diagnostic Code 5200), impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle and scapula (Diagnostic Code 5203).  Based on the evidence of record, the Board finds that application of an alternative diagnostic code such as these is not appropriate. 

Moreover, in reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the appellant. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the appellant's service-connected right shoulder disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, his primary complaints of pain, limitation of motion, and functional loss are contemplated by the rating criteria.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the disability are inadequate.

In making this determination, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right shoulder disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra. Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied. See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the appellant is unemployable as a result of his service-connected right shoulder disability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim. 

In summary, the Board finds that a 30 percent rating for status post right shoulder injury, post-operative labral repair and capsulorraphy, prior to October 1, 2011, and 20 percent thereafter most accurately contemplates the symptomatology and resulting impairment demonstrated in the evidence of record.  This is a case where the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2014). 


ORDER

Entitlement to an increased rating for status post right shoulder injury, post-operative labral repair and capsulorraphy, rated as 30 percent disabling prior to October 1, 2011, and 20 percent thereafter, is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


